Exhibit 10.1

AGREEMENT AND PLAN OF RESTRUCTURING

This Agreement and Plan of Restructuring (this “Agreement”) is entered into this
11th day of May 2005 by and between Far East Energy Corporation, a Nevada
corporation (the "Company”), and Far East Energy (Bermuda), Ltd., a Bermuda
company (“FEEB”).

WHEREAS, the Board of Directors of the Company (a) has unanimously approved a
restructuring plan, subject to the terms and conditions of this Agreement,
authorizing the Company to transfer to FEEB all or substantially all of the
Company’s assets relating to its operations in The People’s Republic of China
(the “PRC”) and (b) has unanimously recommended approval of such restructuring
plan by, and directed that such restructuring plan be submitted to a vote of,
the stockholders of the Company;

WHEREAS, the Company and FEEB desire to enter into this Agreement to establish
such restructuring plan on the terms and subject to the conditions set forth
herein; and

WHEREAS, the Company and FEEB intend for the transactions consummated pursuant
to the restructuring plan to qualify, for U.S. federal income tax purposes, as a
nontaxable exchange and as a nontaxable reorganization under Sections 351 and
368(a) of the Internal Revenue Code of 1986, as amended, respectively.

NOW THEREFORE, in consideration of the premises and the mutual promises herein
made, the parties agree as follows:

1. DEFINITIONS.

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

"Assigned Contracts” shall mean all contracts, commitments, agreements, leases,
subleases, and rights thereunder, including all working interests or
participation interests thereunder, and all guaranties and other similar
arrangements to which the Company is a party or the Company or its assets is
bound, in each case, which are used solely in connection with or benefiting
solely the Company’s operations relating to the exploration, development and
production of coalbed methane gas in the PRC, including, but not limited to, the
Company’s production sharing contract with CUCBM for its projects in Yunnan
Province, PRC, its production sharing contracts with CUCBM and Phillips China
Inc., a subsidiary of ConocoPhillips, Inc., for its projects in Shanxi Province,
PRC and the Company’s farmout agreements and escrow agreement relating to its
projects in Shanxi Province, PRC.

"China Assets” shall mean all right, title and interest in and to the following
assets of the Company: (a) all of the Assigned Contracts; (b) all transferable
permits, licenses and authorizations used in or relating to the exploration,
development and production of coalbed methane gas in the PRC; (c) all tangible
assets relating to the Company’s operations in the PRC; and (d) all equity
interests in Yunnan Huayi Eco-tech Consulting Co., Ltd.

"CUCBM” shall mean China United Coalbed Methane Co. Ltd.

"Closing” shall have the meaning defined in Section 3.2.

"Closing Date” shall mean the date and time as of which the Closing actually
takes place.

2. TRANSFER OF CHINA ASSETS.

2.1 China Assets. Subject to the terms and conditions of this Agreement, at the
Closing, the Company agrees to transfer the China Assets to FEEB in exchange
solely for common shares of FEEB. FEEB hereby agrees to be bound by, and assumes
the payment, discharge, satisfaction and performance of, the Assigned Contracts
after the Closing Date (collectively, the “Assumed Liabilities”).
Notwithstanding the foregoing, the effectiveness of any such contribution,
transfer and assumption of the Assigned Contracts shall be subject to the terms
and conditions of Article 3. The Company will execute, acknowledge (if
appropriate), and deliver to FEEB, such instruments of transfer, conveyance, and
assignment and other documents necessary to transfer the China Assets to FEEB in
accordance with, and subject to the terms of this Agreement.

2.2 Consents. To the extent that the transfer by the Company as contemplated
hereunder of any of the Assigned Contracts requires a consent of any party or
authority, and such consent has not been obtained prior to the Closing Date,
each such Assigned Contract shall be deemed to be transferred pursuant to the
provisions of this Agreement, without any further action required on the part of
the Company or FEEB, effective as of the date FEEB receives notice from the
Company of such consent. Effective as of such date, FEEB shall assume all of the
obligations and liabilities related to such Assigned Contract. With respect to
each such Assigned Contract, after the Closing Date and until such consent is
obtained, the Company shall continue as either the prime or the nominal
contracting party, but FEEB shall be the beneficial owner, or be entitled to the
benefits, of such Assigned Contract after the Closing Date to the extent that
the Company may transfer to FEEB such beneficial ownership or benefits without
violating the terms of such Assigned Contract or applicable law, and FEEB agrees
to perform at its sole expense all of the obligations of the Company to be
performed under such Assigned Contract of which FEEB is the beneficial owner or
is receiving the benefits.

2.3 No Assumption of Liabilities. Except for the Assumed Liabilities, FEEB shall
not assume or be responsible for any debts, liabilities, or obligations of the
Company, whether known or unknown, or absolute, contingent or otherwise
(including, but not limited to, any liabilities arising from any litigation
involving or related to the Company). All debts, liabilities, and obligations of
the Company shall continue after the Closing Date to be the debts, liabilities,
and obligations of the Company.

3. CONDITIONS PRECEDENT TO CLOSING; CLOSING.

3.1 Conditions Precedent to Closing. The Company’s obligation to transfer the
China Assets and FEEB’s obligation to assume the Assumed Liabilities and to take
the other actions required by this Agreement are subject to the satisfaction or
waiver of the following conditions:

(a) Stockholder Approval. This Agreement and the transfer of the China Assets
contemplated by this Agreement shall have been approved and adopted by the
affirmative vote of the stockholders of the Company in accordance with laws of
the State of Nevada and the articles of incorporation and amended and restated
bylaws of the Company (“Stockholder Approval”).

(b) Governmental, Regulatory and Other Material Third-Party Consents. All
filings required to be made prior to the Closing with, and all material
consents, approvals, authorizations and clearances required to be obtained prior
to the Closing and necessary for the Company to transfer the China Asset to FEEB
and for FEEB to conduct its operations in the PRC from, any court or
governmental or regulatory authority or agency, domestic or foreign, or other
person in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, including from the
Ministry of Commerce, CUCBM and Phillips China Inc. will have been made or
obtained (as the case may be).

(c) Tax Approvals and Clearances. The receipt of all applicable national,
provincial and local approvals, authorizations and clearances by Chinese tax
authorities favorable to the Company as determined by the Board of Directors of
the Company.

(d) No Injunctions or Restraints. No temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated by this Agreement or subjecting the transfer of
the China Assets under this Agreement to a condition that the Board of Directors
of the Company believes might have a material adverse effect on the Company or
the China Assets shall be in effect.

(e) No Material Adverse Effect. No event that the Board of Directors of the
Company believes might have a material adverse effect on the China Assets, the
Company or the ability to consummate the transactions contemplated by this
Agreement shall have occurred.

3.2 Closing. The transfer of the China Assets (the “Closing”) provided for in
this Agreement will not take place until all of the conditions contained in
Section 3.1 have been satisfied or waived. In the event that any of such
conditions are not satisfied or waived, the Board of Directors of the Company
may, in its sole discretion, pursuant to Section 4.1, terminate this Agreement.

4. TERMINATION, AMENDMENT AND WAIVER.

4.1 Termination. This Agreement may be terminated at any time prior to the
Closing, whether before or after the Stockholder Approval, by action of the
Board of Directors of the Company.

4.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 4.1, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of the Company or FEEB.

4.3 Amendment. This Agreement may be amended by the parties at any time before
or after the Stockholder Approval; provided, however, that after any such
approval, there shall not be made any amendment without additional approval of
the Company’s stockholders to the extent required under the laws of the State of
Nevada and the articles of incorporation and amended and restated bylaws of the
Company. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the Company and FEEB.

4.4 Waiver. At any time prior to the Closing, the parties may waive compliance
by the other party with any of the agreements or conditions contained in this
Agreement. Any agreement on the part of a party to any such waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

4.5 Procedure for Termination, Amendment, Extension or Waiver. A termination of
this Agreement pursuant to Section 4.1, shall, in order to be effective, require
action by the Board of Directors of the Company. An amendment of this Agreement
pursuant to Section 4.3 shall, in order to be effective, require action by the
Boards of Directors of the Company and FEEB and, if applicable, the approval of
the stockholders of the Company. A waiver pursuant to Section 4.4 shall, in
order to be effective, require action by the Boards of Directors of the Company
and FEEB.

5. GENERAL PROVISIONS.

5.1 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.

5.2 No Third-Party Rights. This Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the parties. Nothing expressed or referred to in this Agreement will be
construed to give any person other than the parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and assigns.

5.3 Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

5.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

FAR EAST ENERGY CORPORATION

By: /s/ Michael R. McElwrath
Name: Michael R. McElwrath
Title: President and Chief Executive Officer

FAR EAST ENERGY (BERMUDA), LTD.

By: /s/ Bruce N. Huff
Name: Bruce N. Huff
Title: Director

